Title: To George Washington from Samuel Huntington, 6 September 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia September 6. 1780.
                        
                        Your Excellency will herewith receive an Act of Congress of the 25. Ulto, ascertaining the rank of Governors
                            or Presidents of the several States when acting in the Field together or in Conjunction with the Continental Army. I have
                            the Honor to be with the highest Respect your Excellencys most obedient Servant
                        
                            Sam. Huntington President
                        
                    